Citation Nr: 0111736	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include secondary to service-connected post-
traumatic stress disorder and/or frostbite.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  

In November 1996, the Board of Veterans' Appeals (Board) 
denied the veteran entitlement to service connection for 
hypertension, including as secondary to the service-connected 
residuals of frostbite and post-traumatic stress disorder 
(PTSD).  The basis for the decision was that the veteran had 
failed to satisfy his initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim was well grounded.  

In May 1999, the veteran filed an application for increased 
ratings for service-connected PTSD and residuals of 
frostbite; for a total disability rating based on individual 
unemployability (TDIU); and for Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35.  In November 1999, 
he submitted a letter from his private physician in support 
of a claim for entitlement to service connection for 
hypertension, claimed as a principal cause of his 
heart/vascular condition, as secondary to his service-
connected PTSD and cold injuries.  

The Regional Office (RO), in a December 1999 rating decision, 
granted increased ratings for PTSD and residuals of 
frostbite, granted TDIU and eligibility for Dependents' 
Educational Assistance, and denied service connection for 
heart condition.  The veteran, in May 2000, filed a Notice of 
Disagreement (NOD) only as to the RO's denial of service 
connection for heart condition asserting that the condition 
is a result of his service-connected PTSD and service-
connected residuals of frostbite.  

The Board notes that the RO's December 1999 rating decision 
essentially determined, on the merits and without any 
discussion of whether new and material evidence had been 
submitted warranting reopening the claim, the issue of 
service connection for hypertension, which had been decided 
by the Board in its final decision of November 1996.  
Further, the Board notes that the veteran's contentions, and 
basis of his displeasure with the RO's December 1999 
decision, pertains to hypertension, which he attributes to 
his service-connected PTSD and cold injuries.  

When there is a final decision of record and the RO has not 
addressed whether new and material evidence has been 
presented to warrant reopening a claim on the same issue but 
instead determines the issue on the merits, the United States 
Court of Appeals for the Federal Circuit (Court) has ruled 
that the Board must determine before considering a previously 
adjudicated claim that new and material evidence has been 
presented or secured for the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

For the above-mentioned reasons, the Board has 
recharacterized the issue as 
to whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hypertension, on either a direct or secondary basis.  


FINDINGS OF FACT

1.  In November 1996, the Board denied service connection for 
hypertension on the basis that the veteran had not presented 
medical evidence that his hypertensive condition was either 
causally related to a disease or injury in service or within 
the presumptive period following his separation from service 
nor was there medical evidence of a nexus or link between his 
hypertensive condition and his service-connected PTSD or 
frostbite.  

2.  Evidence associated with the claims file since the 
Board's November 1996 decision is relevant and probative and, 
when viewed in conjunction with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The Board's November 1996 decision that denied service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for hypertension has 
been submitted subsequent to the Board's November 1996 
decision; the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1996, the Board denied service connection for 
hypertension, including secondary to service-connected PTSD 
or frostbite.  In reaching this determination, the Board had 
reviewed the veteran's service medical records, statement 
from his fellow servicemen, private hospitalization reports, 
VA outpatient treatment records, multiple VA examination 
reports, private physicians' medical statements, and medical 
treatises.  In explaining its decision, the Board found that 
hypertension was not shown in service or within the requisite 
presumptive period following his separation from service; 
that there was no medical evidence to establish a causal link 
between the veteran's service-connected disabilities and his 
hypertension; and the Board noted that VA examination results 
specifically noted that there was no causal relationship 
between the veteran's hypertension and his service connected 
PTSD or residuals of frostbite.  In denying the claim, the 
Board held that the veteran had failed to satisfy his initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  

In May 1999, the RO received the veteran's current 
application for benefits.  Although the Board's November 1996 
decision is final, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim. See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  

As noted earlier in this decision, the RO denied the veteran 
service connection for "heart condition" on the merits.  
Therefore, the Board presumes the RO found that the veteran 
had presented new and material evidence sufficient to reopen 
the previously denied claim for service connection for his 
hypertension.  The Board notes that under 38 U.S.C.A. 
§ 7104(a) all questions in a matter subject to a decision by 
the Secretary shall be subject to one review on appeal to the 
Board.  See Barnett, 83 F.3d at 1383; Marsh v. West, 11 Vet. 
App. 468, 471 (1998); Smith (Irma) v. Brown, 10 Vet. App. 
330, 332 (1997).  In the instant case, the Board must first 
determine whether it has jurisdiction to proceed by assessing 
the question of whether new and material evidence has been 
submitted to warrant reopening the veteran's claim seeking 
service connection for hypertension, to include secondary 
service connection.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans, 9 
Vet. App. at 282-83.  If the Board's decision is favorable to 
the veteran, his claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29. (1994).  
Inasmuch as the Board's November 1996 decision is the last 
final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry.  

The evidence associated with the claims file since the 
Board's November 1996 decision consists of private medical 
statements dated in July and November 1990 and June and 
November 1999, as well as the report of the veteran's 
November 1999 VA examination.  

The private medical statements dated in 1990 are duplicative 
of those reviewed by the Board in its November 1996 decision.  
The report of the veteran's November 1999 VA examination 
presents the current status of the veteran's service-
connected PTSD and frostbite residuals, but the examiner at 
that time specifically denied any medical connection or link 
between those conditions and hypertension.  The private 
physician's statement of June 1999 offers the opinion that 
the veteran's service-connected disabilities keep him from 
sustaining a gainful occupation.  On the other hand, the 
statement dated in November 1999, authored by H. Litvin, 
M.D., offers the opinion that the veteran's hypertension, a 
principle cause of his heart/vascular conditions, is most 
likely the result of his combined PTSD and cold injuries 
sustained during the Korean Conflict.  

In determining whether new and material evidence has been 
submitted since the previously disallowed final claim, the 
Board is mindful of the mandate in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) in which the Federal Circuit Court 
declared:

"We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
'material'; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance."

See Hodge v. West, supra.

In view of the change provided by the Federal Circuit Court, 
the Board concludes that the threshold for reopening a 
previously denied claim has been lowered.  Accordingly, we 
find that the newly submitted evidence, in particular the 
veteran's private physician's November 5, 1999 medical 
opinion that the veteran's hypertension, a principle cause of 
his heart/vascular conditions, is most likely the result of 
his combined PTSD and cold injuries, in combination with the 
other medical and lay evidence now of record, meet the 
regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a).  
Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection for hypertension, including secondary service 
connection, is reopened.  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim seeking service connection for hypertension, including 
secondary to service-connected PTSD/frostbite, the appeal is 
granted.  


REMAND

As the veteran has submitted new and material evidence 
warranting reopening his claim of entitlement to service 
connection for hypertension, the RO must now consider the 
claim on the merits.  In so doing, the Board finds that 
additional development is necessary to fulfill the VA's duty 
to assist is warranted.  

In reviewing Dr. Litvin's medical opinion of November 1999, 
the Board notes that in offering such, this physician 
provided no clinical evidence or specific studies supporting 
the opinion.  Dr. Litvin identified himself as a 
psychiatrist.  He did not state, nor does the record suggest, 
that he had recently treated or examined the veteran.  In 
order to assess the probative value to be placed on Dr. 
Litvin's opinion, further information from him is necessary.  

There has been a significant change in the law during the 
pendency of this appeal.  Recently, Congress clarified the 
VA's duty to assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as well as accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required on the issue of entitlement to service connection 
for the veteran's claim of service connection for 
hypertension, on both a direct and secondary bases, for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time on the issue being 
remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Pursuant to the VA's duty to assist the veteran in his claim, 
there needs to be medical opinion of a nexus or link between 
his hypertension and a disease or injury in service, or that 
his hypertension was proximately due to or the result of a 
service-connected disability, which is supported by adequate 
rationale and by reference to pertinent medical evidence in 
the file.  Since the veteran has not been so advised, the 
Board finds that a remand for further development is now 
required.  

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary 
authorization from the veteran, Henry 
Litvin, M.D., should be contacted and 
asked to provide supporting rationale for 
his opinion of November 1999, linking the 
development of the veteran's hypertension 
to cold injuries or PTSD.  Such can 
include reference to medical journals, 
treatises or studies, which would tend to 
support the existence of a connection or 
nexus between the disabilities.  Dr. 
Litvin should also be asked whether he 
ever treated or examined the veteran and, 
if so, for what complaints or symptoms.  
The date of last treatment should be 
specified.  He should be requested to 
provide copies of all clinical records 
pertaining to evaluation or treatment of 
the veteran for hypertension, or other 
cardiovascular disorder, cold injury 
residuals and PTSD.  If he did not 
personally examine or treat the veteran 
at any time, he should so state.  

2.  The RO should notify the veteran that 
the evidence that would substantiate his 
claim includes medical opinion that it is 
at least as likely as not that his 
hypertension is etiologically related to 
an injury or disease in service or that 
his hypertension was at least as likely 
as not proximately due to or the result 
of his service-connected PTSD/cold 
injuries.  Any medical opinion offered 
should be supported by sound medical 
principles and adequate rationale and 
reference to pertinent medical evidence, 
including findings on evaluation of the 
veteran.  If such opinion cannot be so 
supported, that fact should be noted in 
the claims file.  The veteran is free to 
submit to the RO all medical and other 
records pertaining to his claim for 
service connection for hypertension, and 
the RO should afford the veteran an 
opportunity to do so.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If a medical opinion 
cannot be offered, or if an offered 
medical opinion is not supported by sound 
rationale and reference to pertinent 
medical evidence in the veteran's file, 
the veteran and his representative are to 
be so notified.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should refer 
to formal or informal guidance that 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.309, 3.310, and Allen v. Brown, 
7 Vet. App. 439 (1995), as appropriate.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of entitlement to service connection 
for hypertension.  The requisite period of 
time should be allowed for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



